Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-3, 5, 7-10, 13-14, 16, 18-19, 33-39 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/1/2018, 7/17/2020 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent 


Claims 1-3, 5, 7-10, 13-14, 16, 18-19, 33-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, and thus satisfies the eligibility criteria at Step 1. Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, sales activities or behavior, business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: receiving a prediction of a context of the user, the context being associated with one or both of a time period and at least one location for a user journey/providing one or more recommendations to the user in dependence on the predicted context, the recommendations being associated with reducing a cost to the user for the user journey/adjusting the cost of the user journey in dependence on the user accepting the one or more recommendations.
	This judicial exception is not integrated into a practical application. There are no additional elements that alone, or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There are no additional elements that, alone, or in combination, improve the functioning of the computing device or another technology/technical field. Therefore, Claim 
Independent claims 18 and 19 are directed to a computer program product and engine, respectively, for performing the method of claim 1, and recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 18, 19 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 2-3, 5, 7-10, 13-14, 16, 33-39 further recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: accessing a user profile, and providing the one or more recommendations based on the accessed user profile/predicting a time duration associated with the user journey/at least a portion of the cost is associated to the business if the user buys merchandise from the business. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements- see below, and thus are still in the mental process category. The claims further recite the additional element of a navigation application, which represents a generic computing element; it does not integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim includes the limitation of “deriving context data from the prediction of the context”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention –i.e. how is context data derived from the prediction of the context?
	As per MPEP 2161.01: ‘When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.’
	Appropriate correction and/or clarification is required.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim includes the limitation of “identifying desirable context data from the context”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
	As per MPEP 2161.01: ‘When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.’
	Appropriate correction and/or clarification is required.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 includes the limitation of “deriving context data from the prediction of the context”, which is unclear, therefore rendering the metes and bounds of the claim itself unclear/indefinite – i.e. predicted context data inherently includes some sort of context data, and thus it is not clear which context data is to be derived from the “prediction of the context”; is the derived context data the same as the predicted context data, or is it a different data? It is unclear how to ascertain the difference between the predicted context data and the derived context data. Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Boss et al. (8825395).
	As per Claims 1, 18, Boss discloses:
	receiving a prediction of a context of the user, the context being associated with one or both of a time period and at least one location for a user journey;   (at least: abstract – an optimized route and a potential position of the requester within the optimized route are determined)
providing one or more recommendations to the user in dependence on the predicted context , the one or more recommendations being associated with reducing a cost to the user for the user journey;     (at least: col5, lines 1-20: ‘once optimized routes and potential positions are determined, they will be sent back to the corresponding drivers 1-3 as proposals via route queue engine 16. Each driver 1-3 can then make a determination as to which route to select’; col3, lines 55-67 and col4, lines 1-55: ‘In a typical embodiment, optimal routings for each driver can be determined based upon the following inputs: Driver route requests and preferences. For example: allow me to leave at the last possible minute or ensure I am not late, etc. Automated route requests. Promotions (e.g., free parking to first 100 registrants; t-shirt; ticket discounts; toll reductions). Market incentives are introduced to allow the consumers to opt in.’ The concept of a recommendation being associated with a toll reduction is construed as the recommendation being associated with reducing a cost to the user for the user journey.)
adjusting the cost of the user journey in dependence on the user accepting the one or more recommendations. (at least: col3, lines 55-67 and col4, lines 1-55: ‘In a typical embodiment, optimal routings for each driver can be determined based upon the following inputs: Driver route requests and preferences. For example: allow me to leave at the last possible minute or ensure I am not late, etc. 
	As per Claim 2, Boss discloses:
deriving context data from the prediction of the context.  (at least: abstract – an optimized route and a potential position of the requester within the optimized route are determined)
	As per Claim 3, Boss discloses:
	identifying desirable context data from the context, and requesting the context data if it is not derivable from the prediction.  (at least: abstract – an optimized route and a potential position of the requester within the optimized route are determined)
	As per Claim 7, Boss discloses:
	the context indicates a location at one or more time instances within the time period. (at least: col4, lines 1- 67: “a route may be dynamically changed based on the real-time situation”)
	As per Claim 8, Boss discloses:
	identifying a time instance associated with the at least one context, and presenting recommendations based on the at least one context and its associated time instance.   (at least: col5, lines 1-20: ‘once optimized routes and potential positions are determined, they will be sent back to the corresponding drivers 1-3 as proposals via route queue engine 16. Each driver 1-3 can then make a determination as to which route to select’; col3, lines 55-67 and col4, lines 1-55: ‘In a typical embodiment, optimal routings for each driver can be determined based upon the following inputs: Driver route requests and preferences. For example: allow me to leave at the last possible minute or ensure I am not late, etc. Automated route requests. Promotions (e.g., free parking to first 100 registrants; t-shirt; ticket discounts; toll reductions). Market incentives are introduced to allow the consumers to opt in.’)
As per Claim 9, Boss discloses:
the recommendations are presented in advance of the time instance associated with the at least one context.   (at least: col5, lines 1-20: ‘once optimized routes and potential positions are determined, they will be sent back to the corresponding drivers 1-3 as proposals via route queue engine 16. Each driver 1-3 can then make a determination as to which route to select’; col3, lines 55-67 and col4, lines 1-55: ‘In a typical embodiment, optimal routings for each driver can be determined based upon the following inputs: Driver route requests and preferences. For example: allow me to leave at the last possible minute or ensure I am not late, etc. Automated route requests. Promotions (e.g., free parking to first 100 registrants; t-shirt; ticket discounts; toll reductions). Market incentives are introduced to allow the consumers to opt in.’)
As per Claim 10, Boss discloses:
	the recommendations are presented at the time instance associated with the at least one context.   (at least: col5, lines 1-20: ‘once optimized routes and potential positions are determined, they will be sent back to the corresponding drivers 1-3 as proposals via route queue engine 16. Each driver 1-3 can then make a determination as to which route to select’; col3, lines 55-67 and col4, lines 1-55: ‘In a typical embodiment, optimal routings for each driver can be determined based upon the following inputs: Driver route requests and preferences. For example: allow me to leave at the last possible minute or ensure I am not late, etc. Automated route requests. Promotions (e.g., free parking to first 100 registrants; t-shirt; ticket discounts; toll reductions). Market incentives are introduced to allow the consumers to opt in.’)
As per Claim 19, Boss discloses:
an interface for receiving a prediction of a user, the context being associated with one or both of a time period and at least one location for a user journey; 	 (at least: abstract – an optimized route and a potential position of the requester within the optimized route are determined. interface that performs the claimed limitation- at least fig4 and associated text)
, the one or more recommendations being associated with reducing a cost to the user for the user journey, wherein the interface is configured to transmit the one or more recommendation to a user device of the user; (at least: col5, lines 1-20: ‘once optimized routes and potential positions are determined, they will be sent back to the corresponding drivers 1-3 as proposals via route queue engine 16. Each driver 1-3 can then make a determination as to which route to select’; col3, lines 55-67 and col4, lines 1-55: ‘In a typical embodiment, optimal routings for each driver can be determined based upon the following inputs: Driver route requests and preferences. For example: allow me to leave at the last possible minute or ensure I am not late, etc. Automated route requests. Promotions (e.g., free parking to first 100 registrants; t-shirt; ticket discounts; toll reductions). Market incentives are introduced to allow the consumers to opt in.’ The concept of a recommendation being associated with a toll reduction is construed as the recommendation being associated with reducing a cost to the user for the user journey.)
adjust the cost of the user journey in dependence on acceptance by the user of the one or more recommendations. (at least: col3, lines 55-67 and col4, lines 1-55: ‘In a typical embodiment, optimal routings for each driver can be determined based upon the following inputs: Driver route requests and preferences. For example: allow me to leave at the last possible minute or ensure I am not late, etc. Automated route requests. Promotions (e.g., free parking to first 100 registrants; t-shirt; ticket discounts; toll reductions). Market incentives are introduced to allow the consumers to opt in.’)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C.103 as being unpatentable in view of Boss et al. (8825395) in further view of Roy et al. (9786170).
	As per Claim 13, Boss fails to teach the claimed limitation. However, Roy teaches:
	accessing a user profile, and providing the one or more recommendations based on the accessed user profile. (at least: abstract)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Boss’s existing features, with Roy’s feature of accessing a user profile, and providing the one or more recommendations based on the accessed user profile, in order to adjust notifications/notification delivery to vehicle users based on the user profile – Roy, abstract.

Claims 5, 16 are rejected under 35 U.S.C.103 as being unpatentable in view of Boss et al. (8825395) in further view of Barbeau et al. (20100070171).
	As per Claim 5, Boss fails to teach the claimed limitation. However, Barbeau teaches:
receiving the prediction of the context of the user from an external source, wherein the external source additional provides context data for the prediction. (the user context prediction, i.e. predicted user path, is performed on a server application, which is construed as an external source: at least para 40, 44)

	As per Claim 16, Boss in view of Barbeau teach:
	the external source is a navigation application.  (Barbeau: server-side application that performs the user context prediction, at least para 40, 44)

Claim 14 is rejected under 35 U.S.C.103 as being unpatentable in view of Boss et al. (8825395) in further view of Bousaleh et al. (20120130817).
	As per Claim 14, Boss fails to teach the claimed limitation. However, Bousaleh teaches:
receiving an identification of actual context data for the user device;   (at least para 19, 24, 25, 27)
comparing the actual context data to the predicted context;  (at least para 19, 24, 25, 27)
adjusting one or more recommendations thereon. (at least abstract, para 19, 24, 25, 27)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Boss’s existing features, with Bousaleh’s feature of receiving an identification of actual context data for the user device;   comparing the actual context data to the predicted context; 
adjusting one or more recommendations thereon, to provide highly relevant content to users based on predicted user journey patterns – Bousaleh, para 27.





 The prior art of record does not teach neither singly nor in combination the limitations of claim 33-39.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahn et al. (20150168150). It describes providing recommendations based on user’s predicted travel intent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/6/2021